Case 8:18-cv-02869-VMC-CPT Document 125 Filed 08/28/19 Page 1 of 2 PageID 2527



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


 THE HURRY FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

         Plaintiffs,

 v.                                                              Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

         Defendant.
                                                         /

 CHRISTOPHER L. FRANKEL,

         Counter-claimant,
 v.

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

         Counter-defendants.
                                                         /

                     FRANKEL’S MOTION RESPONSE TO
            PLAINTIFFS’ MOTION FOR LEAVE TO FILE DOCUMENTS
        UNDER SEAL AND MEMORANDUM OF LAW IN SUPPORT (DOC. # 119)

         The defendant, Christopher Frankel, does not agree that the documents the plaintiffs are

 seeking to file under seal “contain Plaintiffs’ trade secrets and confidential business

 information.” (Doc. # 119). Frankel does not oppose the filing of the documents under seal;

 provided, however, that the plaintiffs comply with the Court’s procedure that requires the

 plaintiffs to file all of the exhibits to the deposition transcripts that the plaintiffs filed, including
Case 8:18-cv-02869-VMC-CPT Document 125 Filed 08/28/19 Page 2 of 2 PageID 2528



 John Hurry’s deposition (Doc. # 115) and Christopher Frankel’s deposition (Doc. # 116). Frankel

 has no preference regarding whether the exhibits are filed under seal, so long as the exhibits are

 filed.


 Dated: August 28, 2019                 By: /s/ Harold Holder
                                            David C. Banker (Fla. Bar No. 352977)
                                            Harold D. Holder (Fla. Bar No. 118733)
                                            BUSH ROSS, PA
                                            1801 N. Highland Avenue
                                            Tampa, Florida 33602
                                            Phone: 813-224-9255
                                            Fax: 813-223-9620
                                            Primary: dbanker@bushross.com;
                                            hholder@bushross.com
                                            Secondary: aflowers@bushross.com
                                            Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 28, 2019, all counsel of record who consented to
 electronic service are being served with a copy of this document via the Court’s CM/ECF
 system. I further certify that I mailed the foregoing document and the notice of electronic filing
 by first-class mail to any non-CM/EFC participants:

          Shane B. Vogt, Esquire
          Kenneth G. Turkel, Esquire
          BAJO | CUVA | COHEN | TURKEL
          100 North Tampa Street, Suite 1900
          Tampa, FL 33602
          kturkel@bajocuva.com
          svogt@bajocuva.com

          Charles J. Harder, Esquire
          Jordan Susman, Esquire
          HARDER LLP
          132 South Rodeo Drive, Suite 301
          Beverly Hills, CA 90212-2406
          charder@harderllp.com
          jsusman@harderllp.com
          Attorneys for Plaintiffs
                                        By: Harold Holder




                                                 2
